      Case 6:19-cv-00556-AA        Document 168       Filed 08/31/20    Page 1 of 10



David B. Markowitz, OSB #742046
DavidMarkowitz@MarkowitzHerbold.com
Laura Salerno Owens, OSB #076230
LauraSalerno@MarkowitzHerbold.com
Anna M. Joyce, OSB #013112
AnnaJoyce@MarkowitzHerbold.com
Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
Lauren F. Blaesing, OSB #113305
LaurenBlaesing@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
      Special Assistant Attorneys General for Defendants
      (Additional Counsel of Record listed on signature page)



                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                    EUGENE DIVISION

WYATT B. and NOAH F. by their next friend                              No. 6:19-cv-00556-AA
Michelle McAllister; KYLIE R. and ALEC R.
by their next friend Kathleen Megill Strek;
UNIQUE L. by her next friend Annette Smith;                      REPLY IN SUPPORT OF
SIMON S. by his next friend Paul Aubry;                         DEFENDANTS’ MOTION
RUTH T. by her next friend Michelle Bartov;                       TO EXCLUDE EXPERT
BERNARD C. by his next friend Ksen Murry;                  TESTIMONY OF DR. WILSON,
NAOMI B. by her next friend Kathleen Megill                   DR. STEIB, MS. RIDEOUT,
Strek; and NORMAN N. by his next friend                     DR. PUCKETT, AND DR. DAY
Tracy Gregg, individually and on behalf of all
others similarly situated,
                                     Plaintiffs,
       v.
KATE BROWN, Governor of Oregon in her
official capacity; FARIBORZ PAKSERESHT,
Director, Oregon Department of Human
Services in his official capacity; REBECCA
JONES GASTON, Director, Child Welfare in
her official capacity; and OREGON
DEPARTMENT OF HUMAN SERVICES,
                                  Defendants.

Page 1 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA         Document 168        Filed 08/31/20      Page 2 of 10



                                        INTRODUCTION

       A district court must evaluate a plaintiff’s experts under the Daubert standard at the class
certification stage. Under that standard, expert opinion must be based on more than the
qualifications of the expert: it must be based on reliable methodology underlying the opinion.
Plaintiffs’ experts’ opinions contain serious methodological errors and plaintiffs’ response to the
State’s Motion to Exclude fails to address those errors. Because plaintiffs cannot meet the
Daubert burden for any of their five experts, the Court should exclude their testimony.
                                          ARGUMENT

I.     The Court should exclude expert opinions that are based on flawed methodologies
       at the class certification stage.

       A.      The Court may exclude expert opinions at the class certification stage.

       This Court must evaluate plaintiffs’ experts under the standards set forth in Daubert. Sali
v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1006 (9th Cir. 2018), cert. dismissed, 139 S.Ct 1651
(2019) (in “evaluating challenged expert testimony in support of class certification, a district
court should evaluate admissibility under the standard set forth in Daubert”) (citation omitted).
Although a court should not rely “on formalistic evidentiary objections” at the class certification
stage, id., the court may exclude unreliable expert testimony. Grodzitsky v. Am. Honda Motor
Co., 957 F.3d 979, 984 (9th Cir. 2020) (excluding unreliable expert report at class certification
stage). “Scientific evidence is reliable if the principles and methodology used by an expert are
grounded in the methods of science.” Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227, 1232
(9th Cir. 2017) (quotation marks and citation omitted). The court’s focus “must be solely on
principles and methodology, not on the conclusions that they generate.” Daubert v. Merrell Dow
Pharm., Inc., 509 U.S. 579, 595 (1993).
       Plaintiffs misunderstand these standards, arguing that the State may only challenge “the
weight each expert opinion should receive[.]” (See Pls.’ Opp’n to Defs.’ Mot. to Exclude Expert
Testimony (“Resp.”) (Dkt. 160) at 5-6 (emphasis omitted).) But Grodzitsky unquestionably
provides that this Court may—and should—exclude unreliable expert testimony. In Grodzitsky,


Page 2 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA          Document 168        Filed 08/31/20      Page 3 of 10




the plaintiff proffered an expert report in support of class certification that “provide[d] no
industry standards,” “relie[d] on no peer-reviewed literature,” and cited no studies to substantiate
his conclusion. 957 F.3d at 983 (alterations in original). The expert also “failed to identify a
common solution” to the alleged problems and “utiliz[ed a] small sample size to prove a
common defect[.]” Id. at 985. Based on those methodological deficiencies, the Ninth Circuit
concluded that the “district court properly excluded [the plaintiff’s] opinion under Daubert.” Id.
As discussed below, plaintiffs’ expert reports have many of the exact same methodological
flaws: they are not based on industry standards, peer-reviewed literature, or studies applicable to
Oregon, and they rely on inappropriately small sample sizes. Under Ninth Circuit precedent, the
Court may exclude those reports and decline to rely on them during the class certification stage.
       B.      The Daubert standard applies to expert testimony about the social sciences,
               including in child welfare cases.

       Contrary to plaintiffs’ arguments, the Ninth Circuit and plaintiffs’ own cases demonstrate
that Daubert applies to expert opinions about the social sciences. “Daubert’s general holding—
setting forth the trial judge’s general ‘gatekeeping’ obligation—applies not only to testimony
based on ‘scientific’ knowledge, but also to testimony based on ‘technical’ and ‘other
specialized’ knowledge.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (citation
omitted). The court’s “gatekeeping” function is no different for child welfare cases than any
other type of case. Indeed, in the cases cited by plaintiffs, district courts evaluated expert
testimony in child welfare cases according to Daubert’s standards. Kenny A. v. Perdue, No. 102-
CV-1686-MHS, 2004 WL 5503780, *12 (N.D. Ga. Dec. 13, 2004) (applying Daubert); M.D. v.
Perry, 294 F.R.D. 7, 37 (S.D. Tex. 2013) (noting that the court excluded some testimony on
Daubert grounds).
       To avoid Daubert’s requirements for establishing the reliability of scientific evidence,
plaintiffs suggest that their experts’ opinions are “non-scientific” and based on “personal
knowledge and experience.” (Resp. at 3.) If that is the case, the court should afford those
experts’ opinions little, if any, weight. None of plaintiffs’ experts have personal knowledge or



Page 3 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA          Document 168        Filed 08/31/20      Page 4 of 10




experience with Oregon’s child welfare system. Dr. Day wrote her report “without the benefit of
knowing any of the Oregon laws that govern foster care youth who are aging out[.]” (Decl. of
Lauren Blaesing in Support of Defs.’ Motion to Exclude (“Blaesing Decl.”) (Dkt. 115), Ex. 6 at
92:10-23.) Dr. Steib and Ms. Rideout did not know even basic information about the Oregon
child welfare system, like the number of children in care, the average caseload, or DHS’s
policies regarding trauma-informed case, and neither had worked in Oregon. (Id., Ex. 3 at
91:1-92:21, 127:21-25; id., Ex. 4 at 69:8-71:18.) Dr. Wilson based many of her conclusions on a
study conducted in Los Angeles County. (Defs.’ Mot. to Exclude Expert Testimony (“Mot.”)
(Dkt. 114) at 3.) Thus, even under the “non-scientific” standard that plaintiffs claim is
appropriate, the Court should exclude plaintiffs’ experts’ opinions.
       Moreover, despite plaintiffs’ contention, plaintiffs’ experts’ opinions are not
“non-scientific.” The basis of Dr. Wilson’s opinion is the social science data gathered from her
Los Angeles County study, which she inappropriately applied to Oregon. (Blaesing Decl. Ex. 2
at 122:17-124:23.) Dr. Steib’s and Ms. Rideout’s opinion is based on their flawed analysis of
data contained in the case file. (Id., Ex. 4 at 163:15-19; id., Ex. 3 at 86:11-17.) Dr. Puckett’s
opinion is based on analysis of data in Oregon’s Adoption and Foster Care Analysis and
Reporting System (“AFCARS”) file, although he did not personally analyze most of the
underlying data. (Id., Ex. 5 at 151-25:152:16, 191:10-19.) The basis of Dr. Day’s opinion were
the outcomes for aging-out youth in Oregon, not her knowledge or experience with Oregon’s
aging-out population. (Blaesing Decl. Ex. 6 at 92:10-23.) The Court should apply Daubert’s
standards for evaluating scientific opinion to plaintiffs’ experts’ scientific opinions.
       C.      The qualifications of plaintiffs’ experts, alone, is insufficient to establish
               admissibility.

       Plaintiffs suggest that the qualifications of their experts alone justify reliance on their
opinions. But an expert’s qualifications, alone, cannot establish the admissibility of her opinion:
“Overemphasis on qualifications over testimonial reliability reflects a pre-Daubert sensibility.”
Loeffel Steel Prod., Inc. v. Delta Brands, Inc., 387 F.Supp.2d 794, 801 (N.D. Ill.



Page 4 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA          Document 168        Filed 08/31/20      Page 5 of 10




2005), amended, No. 01 C 9389, 2005 WL 8178971 (N.D. Ill. Sept. 8, 2005) (citation omitted).
To satisfy Daubert, “an expert’s conclusion must meet the trilogy of restrictions on expert
testimony: qualification, reliability, and fit.” McClellan v. I-Flow Corp., 710 F.Supp.2d 1092,
1099 (D. Or. 2010) (quotation marks and citations omitted). An expert’s experience in the field
does not overcome fundamental methodological errors. See, e.g., Ollier v. Sweetwater Union
High Sch. Dist., 768 F.3d 843, 860 (9th Cir. 2014) (“It is well settled that bare qualifications
alone cannot establish the admissibility of expert testimony. Rather, we have interpreted
Rule 702 to require that expert testimony be both relevant and reliable.”) (internal quotations,
alterations, and citations omitted); United States v. Hermanek, 289 F.3d 1076, 1093 (9th Cir.
2002) (“These qualifications are relevant, but, standing alone, they neither explain nor establish
the reliability of Broderick’s [expert testimony]. It is well settled that bare qualifications alone
cannot establish the admissibility of scientific expert testimony.”) (internal citation omitted);
Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 464 (9th Cir. 2014) (holding that trial
court erred by admitting expert’s testimony based on qualifications without “finding [testimony]
to be relevant and reliable under Daubert.”). Thus, plaintiffs’ experts’ qualifications alone do
not justify their admissibility.
II.     The Court should exclude plaintiffs’ experts’ opinions because they are based on
        flawed methodologies.

        A.      Dr. Wilson’s report has no empirical basis.

        Dr. Wilson admitted that she had no “empirical basis” to conclude that the Los Angeles
County data underlying her opinion was “representative of all other counties and all other
states.” (Blaesing Decl. Ex. 2 at 123:1-124:3-6.) Daubert requires some empirical basis for an
expert’s opinion. Goebel v. Denver and Rio Grande Western R.R. Co., 215 F.3d 1083, 1088
(10th Cir. 2000) (“It is axiomatic that an expert, no matter how good his credentials, is not
permitted to speculate.”). Because there is no connection between Dr. Wilson’s study in Los
Angeles County and the demographics of Oregon, the Court should exclude Dr. Wilson’s
opinion.


Page 5 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA         Document 168        Filed 08/31/20     Page 6 of 10




       In addition, Dr. Wilson’s testimony contradicts her peer-reviewed study. Dr. Wilson
sought to answer how many children in Oregon’s system identified as LGBTQIA+, calculating
that Oregon’s foster population included at least 592 such children. She based that calculation
entirely on a study she conducted of foster youth in Los Angeles County. (Decl. of Marcia
Lowry in Support of Pls.’ Opp’n to Defs.’ Mot. to Exclude Expert Testimony (“Lowry Decl.”)
(Dkt. 161), Ex. 1 at 7-8.) But her study specifically prohibited generalizing the results to other
jurisdictions. (Id. at 8.) Her expert opinion does just what she cautioned against in her peer-
reviewed study, generalizing the results of one county to an entire state. (Id.) The Court should
not credit an opinion that contradicts the conclusions of the study on which it is based.
       Plaintiffs attempt to rehabilitate Dr. Wilson’s opinion by pointing to two other studies
mentioned in her report. But neither of those studies examined the number of LGBTQIA+
children in Oregon. (Resp. at 7 (recognizing that neither addressed Oregon).) There is no
evidence in the record that the results of those foreign studies can be generalized to Oregon. In
fact, the only available evidence—Dr. Wilson’s Los Angeles County Study—establishes that the
results are not transferable between jurisdictions. Thus, Dr. Wilson’s opinion fails to satisfy the
reliability prong of the Daubert standard, and the Court should exclude her opinion.
       B.      Dr. Steib’s and Ms. Rideout’s opinions are based on flawed methodologies.

       Dr. Steib’s and Ms. Rideout’s opinion is based almost entirely on the review of the case
files of just the ten named plaintiffs. Dr. Steib and Ms. Rideout did not review other essential
standards like Oregon’s Child Welfare Procedure Manual, and neither knew nor understood
basic information about Oregon’s child welfare system, like the number of children in care.
(Blaesing Decl. Ex. 4 at 56:18-57:11, 69:8-71:18; id., Ex. 3 at 91:1-92:21, 124:7-18, 127:21-25.)
The case studies of the handpicked named plaintiffs lack a critical control: they do not constitute
a representative sample of children in care. Courts routinely exclude expert opinions that use
non-representative cases to generalize about a broader population. See, e.g., In re Countrywide
Fin. Corp. Mortgage-Backed Sec. Litig., 984 F.Supp.2d 1021, 1040 (C.D. Cal. 2013) (rejecting
expert opinions based on named plaintiffs’ cases because “[w]ithout a random sample for the


Page 6 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA          Document 168        Filed 08/31/20     Page 7 of 10




[expert’s] Report, there is no reliable way to draw conclusions about the relationship between
Plaintiffs’ [cases] and [the putative class] as a whole.”) (citation omitted); Marlo v. United
Parcel Serv., Inc., 251 F.R.D. 476, 485 (C.D. Cal. 2008), aff’d, 639 F.3d 942 (9th Cir. 2011)
(excluding expert testimony based on survey where expert “did not know whether the survey
sample was representative [and] did not do anything to evaluate whether the sample was
representative”).
       Dr. Steib and Ms. Rideout also failed to apply any recognizable standard to their review
of the case files. Neither applied federal or Oregon standards to reach their conclusions, but
rather claimed that they relied on unarticulated standards based on their experience. (Blaesing
Decl. Ex. 3 at 137:21-138:2, 139:8-11; id., Ex. 4 at 172:25-173:24.) But an “expert’s bald
assurance of validity is not enough. Rather, the party presenting the expert must show . . . some
objective, independent validation of the expert’s methodology.” Daubert v. Merrell Dow
Pharm., Inc., 43 F.3d 1311, 1316 (9th Cir. 1995). Because Dr. Steib and Ms. Rideout did not
rely on objective standards, the Court should exclude their opinions.
III.   Dr. Puckett failed to verify the data calculations supporting his opinion.

       Plaintiffs wrongly claim that the State does not challenge the reliability of Dr. Puckett’s
methodology. To be clear, the State challenges Dr. Puckett’s methodology on two bases, neither
of which plaintiffs dispute. First, Dr. Puckett outsourced the calculations of AFCARS data to the
plaintiffs’ legal team. Plaintiffs admit that their paralegal performed those calculations. (Lowry
Decl. Ex. 6 at 3 (“Quantitative analyses of . . . AFCARS data . . . were conducted by [plaintiffs’
paralegal] with Dr. Puckett’s review and constitute much of the source information on which this
report is based.”) Second, Dr. Puckett could not independently verify or explain the reliability of
the calculations contained in the report that he supposedly “reviewed.” (Mot. at 4-5; Lowry
Decl. Ex. 7 at 153:2-5 (“If there’s a ‘How did you crunch this number?’ that’s probably a Jared
[plaintiffs’ paralegal] question.”) The Court must exclude an opinion that is based on the work
of plaintiffs’ legal team. See, e.g., In re James Wilson Assocs., 965 F.2d 160, 172-73 (7th Cir.
1992) (“If, for example, the expert witness (call him A) bases his opinion in part on a fact (call it


Page 7 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
        Case 6:19-cv-00556-AA          Document 168        Filed 08/31/20     Page 8 of 10




X) that the party’s lawyer told him, the lawyer cannot, in closing argument, tell the jury, ‘see we
proved X through our expert witness, A.’”); see also Loeffel Steel Prods., Inc., 387 F.Supp.2d at
809 (“If the underlying assumptions cannot be proven by admissible, competent evidence, the
very nature of which would appear to require expert testimony, [the expert’s] analysis . . . would
have no evidentiary support and would be irrelevant.”) (citation omitted).
       Plaintiffs make various semantic and peripheral arguments to contend that their paralegal
did not perform the analysis on which Dr. Puckett relies. They claim that their paralegal did not
perform any “calculations” of AFCARS data and only “organized” it. But Dr. Puckett’s report
shows otherwise, listing extensive calculations performed by plaintiffs’ legal team. (Lowry
Decl. Ex. 6 at 25-35 (showing calculations).)
       The cases cited by plaintiffs also do not help their argument. In Tomeo, the expert’s
paralegal performed clerical duties by “proofread[ing] things and mak[ing] sure things were
understandable.” Tomeo v. CitiGroup, Inc., No. 13 C 4046, 2018 WL 4627386, at *5 (N.D. Ill.
Sept. 27, 2018) (quotation marks and citation omitted). But here, plaintiffs’ paralegal performed
substantive calculations underlying Dr. Puckett’s report. (Lowry Decl. Ex. 6 at 3 (“Quantitative
analyses of . . . AFCARS data . . . were conducted by [plaintiffs’ paralegal] with Dr. Puckett’s
review and constitute much of the source information on which this report is based.”) In Brand,
a third party, not a member of the legal team, performed substantive work to assist the expert.
Brand v. Comcast Corp., Inc., 302 F.R.D. 201, 214 (N.D. Ill. 2014). There, the expert personally
verified the relevant work. Id. at 215. Here, unlike Brand, Dr. Puckett could not independently
verify the accuracy “of the data, calculations, and assumptions in [his] report,” id., instead
referring questions regarding methodology to the plaintiffs’ paralegal. (Lowry Decl., Ex. 7 at
152:8-153:8.) Therefore, neither Tomeo nor Brand support inclusion of Dr. Puckett’s
methodology.
IV.    Dr. Day’s opinion is not based on an assessment of Oregon’s child welfare system.

       Plaintiffs asked Dr. Day to “provide [her] opinion concerning Oregon’s policies and
practices for the provision of transition services to youth 14 and older in the legal custody of the


Page 8 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
         Case 6:19-cv-00556-AA           Document 168         Filed 08/31/20       Page 9 of 10




Oregon Department of Human Services.” (Lowry Decl. Ex. 5 at 3.) But Dr. Day admitted to
knowing little about Oregon’s policies and practices. (Blaesing Decl. Ex. 6 at 79:2-5; 82:11-
83:8, 92:10-23 (admitting that she “did not do a deep analytical assessment of Oregon’s laws [or]
. . . policy analysis . . . specifically . . . the State of Oregon as it relates to aging out.”).) The
Court should exclude Dr. Day’s opinion because, by her own admission, it is not based on
information relevant to Oregon’s child welfare system.
        Plaintiffs contend that Dr. Day’s familiarity with Michigan’s foster system is “sufficient.”
But Dr. Day’s familiarity with another state’s system does not qualify her to comment on
Oregon’s. And, as Dr. Day herself explained, plaintiffs did not give her enough time to do the
type of inquiry that someone with her qualifications would need in order to produce a report that
she was “proud of.” (Id. at 60:12-20.) Thus, her methodology does not provide a reliable basis
for any opinion regarding the sufficiency of “Oregon’s policies and practices for the provision of
transition services to youth 14 and older.”
                                            CONCLUSION

        For the foregoing reasons, the Court should exclude plaintiffs’ experts’ opinions.
        DATED this 31st day of August, 2020.
                                         ELLEN ROSENBLUM
                                         ATTORNEY GENERAL
                                         FOR THE STATE OF OREGON

                                         By:     s/ Harry B. Wilson
                                                 David B. Markowitz, OSB #742046
                                                 DavidMarkowitz@MarkowitzHerbold.com
                                                 Laura Salerno Owens, OSB #076230
                                                 LauraSalerno@MarkowitzHerbold.com
                                                 Anna M. Joyce, OSB #013112
                                                 AnnaJoyce@MarkowitzHerbold.com
                                                 Harry B. Wilson, OSB #077214
                                                 HarryWilson@MarkowitzHerbold.com
                                                 Lauren F. Blaesing, OSB #113305
                                                 LaurenBlaesing@MarkowitzHerbold.com
                                                 Telephone: (503) 295-3085
                                                       Special Assistant Attorneys General for
                                                       Defendants



Page 9 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
         TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
         AND DR. DAY
          Case 6:19-cv-00556-AA   Document 168    Filed 08/31/20    Page 10 of 10



                                       Vivek A. Kothari, OSB #182089
                                       VivekKothari@MarkowitzHerbold.com
                                             Of Attorneys for Defendants
                                       Carla A. Scott, OSB #054725
                                       carla.a.scott@doj.state.or.us
                                       Sheila H. Potter, OSB #993485
                                       sheila.potter@doj.state.or.us
                                              Of Attorneys for Defendants
1035685




Page 10 - REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE EXPERT
          TESTIMONY OF DR. WILSON, DR. STEIB, MS. RIDEOUT, DR. PUCKETT,
          AND DR. DAY
